Citation Nr: 0708018	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 
1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  The veteran died in August 1995, and the appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).     
 
The appellant testified before the undersigned at a hearing 
held in Washington, DC in March 2004. The Board remanded the 
case to the RO in August 2004.


FINDING OF FACT

The veteran was not in receipt of, or entitled to receive, a 
total rating for eight or more years preceding his death.


CONCLUSION OF LAW

The criteria to establish entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311 have not 
been met. 38 U.S.C.A. § 1311 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in August 
2004.  In that letter, the RO informed the appellant of the 
types of evidence needed in order to substantiate her claim 
on appeal.  The RO has informed the appellant of the types of 
evidence needed to substantiate her claim for additional 
Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1311.  VA has also in effect informed the 
appellant of the division of responsibility between the 
appellant and VA for obtaining that evidence, and VA 
requested that the appellant provide any information or 
evidence in her possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

To the extent that any communication to the appellant did not 
provide her with appropriate notice pursuant to VCAA as to 
what evidence was required for her to substantiate her claim, 
such procedural defect would be cured by the circumstances of 
this case.  The appellant is represented by Disabled American 
Veterans, and the appellant's representative has clearly 
expressed that the representative has actual knowledge of the 
evidence needed to substantiate the claim.  

This is shown in documents including briefs from the 
representative addressing the claim including the recent 
appellant's post-remand brief submitted in January 2007.  
With the demonstration of actual knowledge of the evidence 
needed to substantiate the claim and as the appellant has had 
the opportunity to participate effectively in the processing 
of her claim, that is, the opportunity to submit evidence or 
argument on the claim, the purpose of the VCAA notice was not 
frustrated and the appellant was not prejudiced by any 
potential defect in the VCAA notice.  A remand for additional 
notice today would serve no useful purpose.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, private and VA medical 
records, and transcripts of testimony given, and statements 
made in support of the appellant's claim.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.
 
II.  Analysis

At the time the appellant submitted her claim, the regulatory 
criteria provided the following.  Dependency and Indemnity 
Compensation (DIC) benefits are payable to the surviving 
spouse of a veteran if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2002).  The amount of DIC payable shall be 
increased if at the time of the veteran's death he was in 
receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death.  Only periods for which the veteran was 
married to the surviving spouse shall be considered in making 
that determination. 38 U.S.C.A. § 1311(a)(2) (West 2002); 38 
C.F.R. § 3.5(e) (2002).

The Board notes that, subsequent to the appellant's filing of 
her claim for enhanced DIC, the regulations pertaining to the 
definition of "entitled to receive" were revised as the 
result of multiple court cases.  See 38 C.F.R. § 3.10, as 
amended by Dependency and Indemnity Compensation: Surviving 
Spouse's Rate; Payments Based on Veteran's Entitlement to 
Compensation for Service-Connected Disability Rated Totally 
Disabling for Specified Periods Prior to Death, 70 Fed Reg. 
72,211 (Dec. 2, 2005); 38 C.F.R. § 20.1106 (2005); Hatch v. 
Principi, 18 Vet. App. 527 (2004).  Because the appellant's 
claim was submitted prior to the regulatory revisions, her 
claim must be adjudicated by applying the law previously in 
effect.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(VA does not have statutory authority to make any regulation 
retroactive that restricts entitlement).

According to the law in effect at the time of the appellant's 
claim, a claimant pursuing enhanced DIC benefits under 38 
U.S.C. § 1311(a)(2) had the right to obtain a determination 
as to whether the deceased veteran hypothetically would have 
been entitled to receive compensation based on a total 
disability rating for a continuous period of at least eight 
years immediately preceding death.  See Hix v. Gober, 12 Vet. 
App. 138, 141 (1999), aff'd 225 F.3d 1377 (Fed. Cir. 2000).


Pertinent procedural history follows.  Prior to his death, in 
April 1993 the veteran reopened a claim for service 
connection for post-traumatic stress disorder (PTSD).  After 
the RO denied that claim, the veteran perfected an appeal of 
that decision to the Board.  The veteran died in August 1995.  
The appellant submitted a claim for death benefits in 
September 1995, and in an October 1995 rating decision, the 
RO denied entitlement to service connection for the cause of 
death of the veteran.  The appellant perfected an appeal to 
the Board from that rating decision.  

In an August 1998 decision, the Board granted entitlement to 
service connection for PTSD for purposes of accrued benefits; 
and remanded to the RO the claim for service connection for 
the cause of the veteran's death.  In a November 1998 rating 
decision, the RO implemented the Board's grant of entitlement 
to service connection for PTSD for accrued benefits purposes, 
assigning that disability an evaluation of 50 percent 
effective August 23, 1994.  The RO also assigned a 100 
percent rating (temporary total rating), pursuant to 38 
C.F.R. § 4.29, effective from October 24, 1994, based on 
hospitalization, reverting to 50 percent effective from March 
1, 2005.

In an April 1999 rating decision, the RO granted both service 
connection for the cause of death, and eligibility to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.  Subsequently in a January 2001 rating decision, the RO 
addressed the issue of entitlement to enhanced death benefits 
under 38 U.S.C.A. § 1311(a)(2).  In that decision, the RO 
denied entitlement to that benefit, and thereafter the 
appellant appealed the denial to the Board.

In summary, the veteran died in August 1995.  At the time of 
his death service connection was not in effect for any 
disorder; however, later service connection was granted for 
PTSD for purposes of accrued benefits, and a 50 percent 
disability rating was assigned effective August 23, 1994 (and 
a total temporary rating for hospitalization from October 24, 
1994 through to March 1, 1995, after which the rating 
reverted to 50 percent).  Thus, his combined service 
connected disability rating was 50 percent effective August 
23, 1994.  The RO granted service connection for the cause of 
the veteran's death, and the appellant was awarded DIC 
benefits.

In order to warrant entitlement to additional DIC benefits 
under 38 U.S.C.A. § 1311(a)(2), the evidence must show that 
at the time of the veteran's death he was in receipt of or 
was entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding his 
death; during which time the veteran was married to the 
surviving spouse.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 
C.F.R. § 3.5(e) (2002).

The record does not show that the veteran was in receipt of 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  Thus it is 
appropriate to analyze whether the deceased veteran 
hypothetically would have been entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for the eight year period prior to 
death.  See Hix v. Gober, 12 Vet. App. 138, 141 (1999), aff'd 
225 F.3d 1377 (Fed. Cir. 2000).

38 C.F.R. § 4.16 contains the criteria for establishing 
entitlement to total disability ratings for service-connected 
disability.  Under that section, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Id.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16.

In analyzing the question of whether the veteran 
hypothetically would have been entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for the eight year period prior to 
death, the rating for the sole service-connected disability, 
PTSD, must be considered.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

As noted above, effective August 23, 1994, service connection 
was in effect for PTSD for purposes of accrued benefits, and 
a 50 percent disability rating was assigned as of that date 
(and a total temporary rating for hospitalization from 
October 24, 1994 through to March 1, 1995, after which the 
rating reverted to 50 percent).  The criteria for evaluated 
the disability rating for PTSD is contained in Diagnostic 
Code 9411.  38 C.F.R. § 4.132.  Under the version of 
Diagnostic Code 9411 in effect during the eight-year period 
in question, a 50 percent evaluation requires considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment.

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation may be 
assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term considerable, which is the criterion for a 50 
percent evaluation, was to be construed as "rather large in 
extent or degree." VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

The Board notes that under the criteria in effect during the 
time in question, where the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 100 
percent schedular evaluation.  38 C.F.R. § 4.16(c) (1996).  
 
In evaluating whether the appellant is entitled to additional 
Dependency and Indemnity Compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1311(a)(2), the Board must analyze the 
evidence of record in relation to the regulatory criteria as 
discussed above.  Essentially, the Board must determine 
whether the veteran hypothetically would have been entitled 
to receive compensation for a service-connected disability 
that was rated totally disabling for the eight year period 
preceding his death.  In other words, for the eight-year 
period preceding the veteran's death, either the veteran's 
PTSD would warrant a 100 percent rating, or due to the PTSD 
the veteran would have been entitled to a total disability 
compensation rating based on individual unemployability 
(TDIU).

The Board has reviewed the claims file for the eight-year 
period from August  1987 until his death in August 1995.  
During that period, the veteran received treatment numerous 
times for different problems including alcohol and drug 
abuse, as well as psychiatric disability.  Below is a review 
of various treatment records representative of the treatment 
during that period. Various medical records reflect that the 
veteran last worked in 1990.  

VA treatment records show that the veteran was hospitalized 
in November and December 1986 to participate in a 
detoxification program, seeking treatment due to pressure 
from his employer.  Currently he was employed at Bethlehem 
Steel where he had worked steadily since 1967.  He had one 
outstanding DWI (driving while under the influence) charge 
and trial was pending.  He had ongoing marital difficulty and 
communication problems with his family.  He appeared 
depressed, and indicated that he had lived a lifestyle of 
poly-substance abuse for the past twelve months.  On 
evaluation, he was depressed, and thinking was completely 
rational and coherent.  At the end of the program, the 
assessment was alcoholism, prognosis fair.  The report 
contains diagnoses of alcohol dependence; rehabilitation for 
alcohol dependence; and poly-drug abuse.

VA treatment records show treatment in 1989 and 1990 for 
alcohol dependence, continuous, and poly-substance abuse. 

A discharge summary of hospitalization in February and March 
1992 shows a past history of detoxification at numerous 
times, and treatment for depression.  The veteran was living 
alone and unemployed.  The report contains Axis I diagnoses 
of alcohol, cocaine, and heroin dependency; and adjustment 
disorder with mixed disturbance of mood and conduct. 

The report of an April 1992 private psychiatric evaluation 
records a history including that the veteran had a long 
history of alcohol and substance abuse dating back to 1967, 
when he began using cocaine and heroin.  Since then he had 
been treated at least 15 times in detoxification programs at 
various VA hospitals.  The examiner noted that in September 
1991 the veteran was treated for homicidal and suicidal 
behavior involving an incident in which he had been drinking 
heavily and threatened to kill his son.  He lost his job at 
Bethlehem Steel in 1990, and his marriage broke up in 1991.  
The report contains clinical impressions of major depression; 
PTSD; and alcohol, cocaine, and heroin dependence.

The report of a June 1992 VA examination reflects that the 
veteran last worked as a utility operator in March 1990.  The 
report indicated that the reason for the termination of that 
job was that he was found to have a positive urine test for 
drugs.  

The report of a July 1992 VA psychological evaluation shows 
that the veteran had been admitted in June 1992 for alcohol 
detoxification and was transferred to a different treatment 
unit that month due to depression symptoms and complaints of 
confusion.  The purpose of the present evaluation was to rule 
out PTSD and depression.  The report contains a section of 
background information which begins in time with an incident 
in about August 1991, after which in September 1991 the 
veteran was hospitalized for alcohol detoxification.  The 
report noted that the veteran was discharged from service in 
1970 and began working at Bethlehem Steel, where he worked 
until April 1990 when he was fired for drug use.  

The report of private hospitalization in October 1993 shows 
that the veteran was admitted due to suicidal ideation and a 
plan to assault a police officer.  At discharge, the Axis I 
diagnoses included major depression, moderate; PTSD; and 
alcohol and opioid dependence.  The report records GAF scores 
of 50 (present), and 55 (past year).  

The report of private hospitalization from March to April 
1994 shows that the veteran was admitted for feeling 
suicidal.  The discharge diagnosis included major depression, 
moderate; PTSD; and alcohol and drug dependence or abuse.  
The report records GAF scores of 50 (present), and 55 (past 
year).  

The report of hospitalization in July 1994 at Johns Hopkins 
Bayview Medical Center shows that the veteran was admitted 
for suicidal ideation. A history of many previous psychiatric 
hospitalizations was noted.  The report contains diagnoses of 
dissociative disorder with severe post-traumatic stress 
syndrome secondary to Vietnam experience with worsening of 
symptoms from 1989 to the present; paranoid delusional 
disorder; and psychoactive polysubstance abuse disorder with 
dependency on alcohol, marijuana, cocaine, and heroin.  The 
report contains a global assessment of functioning (GAF) 
score of 45 (on admission); globally not much better at 58 to 
55; GAF of 50 on discharge.

VA treatment records show that the veteran was hospitalized 
from September to October 1994 for detoxification from drugs 
and alcohol.  While there he complained of severe depression 
and suicidal ideations and was transferred to a different 
ward for psychiatric management.  That report contains a GAF 
score of 70.  

The report of VA hospital treatment in a substance abuse 
treatment unit from October 1994 to February 1995.  That 
report shows Axis I diagnoses of PTSD "X"; drug dependence, 
mixed, in early full remission; alcohol dependence, mixed, in 
early full remission; and nicotine dependence, continuous.  
On Axis V, the report noted an estimated GAF score of 45 on 
admission, and 65 on discharge.  The report noted that the 
veteran was unemployed.

The report of an October 1995 VA examination for PTSD shows 
that a Board of Psychiatrists met in July 1995 when they 
reviewed the claims file and examined the veteran for the 
purpose of determining whether he suffers from PTSD.  After 
doing so, the Psychiatric Board concluded with an opinion to 
include the following.  The veteran appeared to sustain 
normal wartime stresses and to be virtually asymptomatic of 
PTSD until approximately the 1989 period.  The Psychiatric 
Board opined that it appeared that the primary psychiatric 
disorder was severe chronic substance abuse problem, 
including alcohol and drugs, for the past 25 years. The 
Psychiatric Board opined that although the veteran did report 
some current symptoms, his primary disability appeared 
secondary to his long-term substance abuse; and although the 
Psychiatric Board could not fully rule out a delayed onset of 
PTSD, his mild symptoms would make his disability from PTSD 
minimal.

In summary, for the eight-year period prior to his death, the 
record does not show that the veteran meets the criteria to 
warrant a 100 percent schedular rating under Diagnostic Code 
9411; or that he meets the criteria to warrant entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU).

First with respect to the diagnostic criteria of Diagnostic 
Code 9411, the Board finds that at no time during the eight-
year period before he died, was the veteran's PTSD 
symptomatology productive of more than a considerable 
impairment of social and industrial adaptability.  This is 
consistent with a 50 percent rating and no more.  In this 
regard, the record shows that the veteran was working until 
1990, when he was fired because testing showed drugs in his 
system; and that his marriage ended in 1991 at the time he 
had an argument with his son and threatened to kill him.  
There is no evidence to show that, for the entire eight-year 
period preceding his death (between August 1987 and the time 
of his death in August 1995), psychiatric symptomatology was 
such as to produce severe impairment of social and industrial 
adaptability.  Medical record evidence indicates the 
veteran's behavioral symptoms began worsening in 1989.  

In fact, the first diagnosis of PTSD is not until the early 
1990s. There is no diagnosis of PTSD in the treatment records 
through March 1992.  On this basis alone, the deceased 
veteran would not hypothetically have been entitled to 
receive compensation for a service-connected disability that 
was rated totally disabling
for a continuous period of at least eight years immediately 
preceding death.  Even assuming, arguendo, that PTSD 
hypothetically should have been diagnosed earlier, the record 
does not show that for the entire eight-year period, the 
veteran's PTSD warranted a rating in excess of 50 percent.   
The Board points out in this regard, that the October 1995 VA 
examination Psychiatric Board opined that although the 
veteran did report some current PTSD symptoms, his primary 
disability appeared secondary to his long-term substance 
abuse; and although the Psychiatric Board could not fully 
rule out a delayed onset of PTSD, his mild symptoms would 
make his disability from PTSD minimal.

Based on the foregoing, based on the totality of the evidence 
of record, the Board here is of the opinion that the 
veteran's symptoms due to his service-connected PTSD 
warranted no more than 50 percent disability rating during 
the eight-year period in question.  Therefore, the veteran 
would not hypothetically have been entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  Further, as the 
disability would not hypothetically be rated at a 60 percent 
level, a total disability rating for service-connected 
disability under 38 C.F.R. § 4.16 is not warranted.

Moreover, the Board finds that during the time immediately 
preceding his death, there is not a continuous eight-year 
period during which the veteran was unable to secure or 
follow a substantially gainful occupation as the result of 
his service-connected PTSD.  The record shows that he worked 
until 1990, at which time he lost his job when he failed a 
drug test in which an illicit drug was found in his urine.  
There is no evidence that prior to that time, and back to 
August 23, 1987, that the veteran's long-term employment with 
Bethlehem Steel was merely marginal employment not to be 
considered substantially gainful employment. 

Thus, the evidence of record here does not warrant 
entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 
1311(a)(2).  The evidence does not show that at the time of 
the veteran's death, he was in receipt of or was entitled to 
receive compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding his death.  38 
U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (2002).


ORDER

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2), is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


